Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This application is a divisional of 15/671,086, which has issued as US Patent 10,174,302.
The amendments filed on September 30, 2022 have been entered.
Claims 28-47 are pending.

Election/Restrictions
Applicant's election with traverse of the species of (1) SEQ ID NO:1 as the L-asparaginase and (2) SEQ ID NO:7 as the polypeptide fused to the L-asparaginase in the reply filed on September 30, 2022 is acknowledged.  The traversal is on the ground(s) that a search of any identified L-asparaginase or polypeptide would easily overlap with any other sequence in the present claims and that SEQ ID NO:7 is contained within the recited polypeptide sequences.   This is not found persuasive because as discussed in the Requirement for Restriction/Election mailed on August 3, 2022, there is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species of patentably indistinct species require a different field of search (e.g., searching different electronic resources, or employing different search strategies or search queries).  It is noted that Claim 36, which comprises both SEQ ID NO:1 and SEQ ID NO:7 are under examination. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 31, 33, 35, 37, and 44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 30, 2022.

Claim for Domestic Priority
Applicants' claim for domestic priority under 35 USC 119(e) to US provisional application 62/523,061, filed 06/21/2017, is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 26, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 28-30, 32, 34, 36, 38-43, and 45-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skerra (US Patent 9,221,882 – form PTO-892), Kotzia (J Biotechnol. 2007 Jan 20;127(4):657-69. Epub 2006 Sep 18. – form PTO-892), and P06608 (UniProt Database. 1988. – form PTO-892).  
Regarding claim 28, Skerra discloses a method of treating cancer by administering a fusion protein comprising of (1) an L-asparaginase and (2) a random coil polypeptide comprising of proline and alanine residues (abstract, Columns 14-15, Columns 22-23, Columns 31-35 and Table 2 of Column 45, and Column 46).  Regarding the limitation of a recombinant tetrameric protein, wherein each monomer comprises the fusion protein, since L-asparaginases are active as homotetramers, the active fusion protein of Skerra exists as a tetramer (see Kotzia – form PTO-892, pages 657-658).   Regarding claim 32, Skerra discloses a random coil polypeptide wherein the proline residues have more than 10% and less than 70% of the polypeptide (Column 17, lines 27-43).  Regarding claim 34, Skerra discloses a random coil polypeptide (PA#1(200)) having the amino acid sequence of SEQ ID NO:61 (comprised in SEQ ID NO:27) consisting of proline and alanine residues having 100% sequence identity to the polypeptide of SEQ ID NO:7 of the instant application (Column 50, lines 43-54 and see the sequence alignment below). Regarding claim 38, Skerra discloses a pharmaceutical composition comprising said fusion protein (Columns 11-12).  Regarding claim 39, Skerra discloses that the recombinant protein to be in an amount sufficient to mediate a decreased immunogenicity of the L-asparaginase (Columns 26-27 and Column 46-48).  Regarding claim 40, Skerra discloses that the recombinant protein to be in an amount sufficient to increase the plasma half-life of the L-asparaginase (Columns 26-27 and Column 46-48).  Regarding claim 41, Skerra discloses a method of treating leukemia or non-Hodgkin’s lymphoma (Table 2 of Column 45).  Regarding claim 42, Skerra discloses fusing a polypeptide comprising of alanine and proline residues at the N-terminus of the L-asparaginase (Columns 31-35).  Regarding claims 45-46, Skerra discloses a method of treating acute lymphoblastic leukemia (Table 2 of Column 45).   
The difference between the method of Skerra and the instant claims is that the method of Skerra does not explicitly discloses an L-asparaginase having 100% sequence identity to SEQ ID NO:1 and a polypeptide of SEQ ID NO:7 fused to said L-asparaginase nor a method of treating pancreatic cancer or acute myeloid leukemia.
However, regarding claims 28-30, Kotzia discloses Erwinia chrysanthemi L-asparaginase (CAA31239) having 100% sequence identity to the Erwinia chrysanthemi (also known as Chrysnthemi dickeya) L-asparaginase of SEQ ID NO:1 of the instant application (page 658 and figure 1 on page 661 and see P06608 – form PTO-892).  Regarding claim 47, Kotzia discloses using Erwinia chrysanthemi L-asparaginase in treating of acute myeloid leukemia (page 658).  Regarding claim 36, the L-asparaginase of Kotzia is identical to the L-asparaginase comprised in the fusion protein of sEQ ID NO:11 of the instant application (SEQ ID NO:11 comprises L-asparaginase of SEQ ID NO:1 fused to the polypeptide of SEQ ID NO:7).  Regarding claim 43, since Kotzia discloses using L-asparaginase as an anti-tumor agent, it would have been well within the knowledge of one having ordinary skill in the art to use L-asparaginase to treat other cancers, such as pancreatic cancer.
Regarding claim 1, since L-asparaginases are active as tetramers, it would have been well within the knowledge of one having ordinary skill in the art to vary and optimize the protein conjugate using standard techniques and protocols known in the art and taught by Skerra.  Further, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”, see MPEP 2144.   In addition, Skerra discloses using multiple biologically active polypeptides and multiple random coil polypeptides consisting solely of prolines and alanines (Columns 10, 19, 23-24, and 26-35). Further, it would have been well within the knowledge of one having ordinary skill in the art to make a protein conjugate comprising of multiple asparaginases and random coil polypeptides similar to PEGylated enzymes.
Therefore, combining the teachings of Skerra, Kotzia, and P06608, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to use the Erwinia chrysanthemi L-asparaginase as the L-asparaginase in the protein fusion in the method of Skerra because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable.  One of ordinary skill in the art would have had a reasonable expectation of success since Skerra discloses fusion proteins comprising of random coil polypeptides consisting solely of prolines and alanines and biologically active polypeptides, such as an asparaginase and methods of treating cancer using L-asparaginases were well known in the art.  
Therefore, the above references render claims 28-30, 32, 34, 36, 38-53, and 46-47 prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 28-30, 32, 34, 36, 38-43, and 45-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,174,302 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 28-30, 32, 34, 36, 38-43, and 45-47 of the instant application and claims 1-17 of the reference patent are both directed to a modified fusion protein comprising of an L-asparaginase having the amino acid sequence of SEQ ID NO:1 and a polypeptide comprising of proline and alanine residues, such as SEQ ID NO:7 or 9 and a pharmaceutical composition comprising said fusion protein.  
Regarding claims 28-30, 32, 34, and 42 of the instant application, claims 1 and 13 of the reference patent discloses a recombinant tetramer, wherein each monomer comprises of a fusion protein comprising of an L-asparaginase having the amino acid sequence of SEQ ID NO:1 and a polypeptide comprising of proline and alanine residues, such as SEQ ID NO:7 or 9.    Regarding claim 36 of the instant application, claim 8 of the reference patent discloses a fusion protein having the amino acid sequence of SEQ ID NO:11.  SEQ ID NO:1, 7, and 9 of the instant application is identical to SEQ ID NO:1, 7, and 9 of the reference patent. Regarding claims 38-40 of the instant application, claims 15-17 of the reference patent discloses a pharmaceutical composition comprising the fusion proteins having the properties recited in claims 38-40 of the instant application.
 A method of treating cancer is a specific embodiment of the fusion protein described in the reference patent.  The specification of the reference patent supports a method that would anticipate a method of treating cancer, pancreatic cancer, ALL, and/or AML (Column 8).   Claims 28-30, 32, 34, 36, 38-43, and 45-47 of the instant application cannot be considered patentably distinct over claims 1-17 of the reference patent when there is specifically recited embodiment that would anticipate claims 28-30, 32, 34, 36, 38-43, and 45-47 of the instant application.  Alternatively, claims 28-30, 32, 34, 36, 38-43, and 45-47 of the instant application cannot be considered patentably distinct over claims 1-17 of the reference patent because it would have been obvious to one having ordinary skill in the art to modify claims 1-17 of the reference patent by selecting a specifically disclosed embodiment that supports those claimed, i.e. a method of treating cancer using the fusion protein.  One of ordinary skill in the art would have been motivated to do this because the embodiments claimed in the instant claims are disclosed as being a preferred embodiment within claims 1-17 of the reference patent.
Therefore, the conflicting claims are not patentably distinct from each other.  

Claims 28-30, 32, 34, 36, 38-43, and 45-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,174,302 (reference patent) in view of Kotzia (J Biotechnol. 2007 Jan 20;127(4):657-69. Epub 2006 Sep 18. – form PTO-892) and P06608 (UniProt Database. 1988. – form PTO-892). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims 28-30, 32, 34, 36, 38-43, and 45-47 of the instant application and claims 1-17 of the reference patent are both directed to a modified fusion protein comprising of an L-asparaginase having the amino acid sequence of SEQ ID NO:1 and a polypeptide comprising of proline and alanine residues, such as SEQ ID NO:7 or 9 and a pharmaceutical composition comprising said fusion protein.  
Regarding claims 28-30, 32, 34, and 42 of the instant application, claims 1 and 13 of the reference patent discloses a recombinant tetramer, wherein each monomer comprises of a fusion protein comprising of an L-asparaginase having the amino acid sequence of SEQ ID NO:1 and a polypeptide comprising of proline and alanine residues, such as SEQ ID NO:7 or 9.    Regarding claim 36 of the instant application, claim 8 of the reference patent discloses a fusion protein having the amino acid sequence of SEQ ID NO:11.  SEQ ID NO:1, 7, and 9 of the instant application is identical to SEQ ID NO:1, 7, and 9 of the reference patent. Regarding claims 38-40 of the instant application, claims 15-17 of the reference patent discloses a pharmaceutical composition comprising the fusion proteins having the properties recited in claims 38-40 of the instant application.
Claims of the reference patent do not recite a method of treating pancreatic cancer, ALL, or AML.
Kotzia discloses Erwinia chrysanthemi L-asparaginase (CAA31239) having 100% sequence identity to the Erwinia chrysanthemi (also known as Chrysnthemi dickeya) L-asparaginase of SEQ ID NO:1 of the instant application (page 658 and figure 1 on page 661 and see P06608 – form PTO-892).  Regarding claims 45-46, Kotzia discloses using Erwinia chrysanthemi L-asparaginase in treating of acute lymphoblastic leukemia (ALL) (pages 658).  Regarding claim 47, Kotzia discloses using Erwinia chrysanthemi L-asparaginase in treating of acute myeloid leukemia (AML) (page 658). Regarding claim 43, since Kotzia discloses using L-asparaginase as an anti-tumor agent, it would have been well within the knowledge of one having ordinary skill in the art to use L-asparaginase to treat other cancers, such as pancreatic cancer.
Therefore, it would have been obvious to one having ordinary skill in the art to modify claims 1-17 of the reference to a method of treating pancreatic cancer, ALL or AML.  One of ordinary skill in the art would have been motivated to do this because Kotzia disclsoes that Erwinia chrysanthemi L-asparaginase is used to treat AML and ALL and is used as anti-tumor agent.  One having ordinary skill in the art would have had a reasonable expectation of success because the reference patent discloses a pharmaceutical composition Erwinia chrysanthemi L-asparaginase and Kotzia disclose using Erwinia chrysanthemi L-asparaginase as anti-tumor agent or to treat AML and ALL.
Therefore, the conflicting claims are not patentably distinct from each other.

Conclusion
Claims 28-47 are pending.
Claims 31, 33, 35, 37, and 44 are withdrawn.
Claims 28-30, 32, 34, 36, 38-43, and 45-47 are rejected.
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652                                                                                                                                                                                         

Sequence alignment between SEQ ID NO:7 (“Qy”) and SEQ ID NO:61 of Skerra (“Db”)

US-16-107-590-61
; Sequence 61, Application US/16107590
; Patent No. 10844094
; GENERAL INFORMATION
;  APPLICANT: XL-protein GmbH
;  APPLICANT:Technische UniversitAt MUnchen
;  APPLICANT:SKERRA, Arne
;  APPLICANT:BINDER, Uli
;  APPLICANT:SCHLAPSCHY, Martin
;  TITLE OF INVENTION: Biosynthetic proline/alanine random coil polypeptides  and their
;  TITLE OF INVENTION:uses
;  FILE REFERENCE: S1467 PCT S3
;  CURRENT APPLICATION NUMBER: US/16/107,590
;  CURRENT FILING DATE: 2018-08-21
;  PRIOR APPLICATION NUMBER: US 14/939,626
;  PRIOR FILING DATE: 2016-01-20
;  NUMBER OF SEQ ID NOS: 61
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 61
;  LENGTH: 201
;  TYPE: PRT
;  ORGANISM: artificial sequence
;  FEATURE:
;  NAME/KEY: source
;  OTHER INFORMATION: /note="Description of artificial sequence: PA#1(200)
;  OTHER INFORMATION:polypeptide/polymer used for the preparation of drug conjugates
;  OTHER INFORMATION:(made by ligation of 10 20mer encoding gene cassettes, including
;  OTHER INFORMATION:one additional C-terminal Ala residue resulting from the downstream
;  OTHER INFORMATION:ligation site)"
US-16-107-590-61

  Query Match             100.0%;  Score 1014;  DB 3;  Length 201;
  Best Local Similarity   100.0%;  
  Matches  201;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AAPAAPAPAAPAAPAPAAPAAAPAAPAPAAPAAPAPAAPAAAPAAPAPAAPAAPAPAAPA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 AAPAAPAPAAPAAPAPAAPAAAPAAPAPAAPAAPAPAAPAAAPAAPAPAAPAAPAPAAPA 60

Qy         61 AAPAAPAPAAPAAPAPAAPAAAPAAPAPAAPAAPAPAAPAAAPAAPAPAAPAAPAPAAPA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AAPAAPAPAAPAAPAPAAPAAAPAAPAPAAPAAPAPAAPAAAPAAPAPAAPAAPAPAAPA 120

Qy        121 AAPAAPAPAAPAAPAPAAPAAAPAAPAPAAPAAPAPAAPAAAPAAPAPAAPAAPAPAAPA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 AAPAAPAPAAPAAPAPAAPAAAPAAPAPAAPAAPAPAAPAAAPAAPAPAAPAAPAPAAPA 180

Qy        181 AAPAAPAPAAPAAPAPAAPAA 201
              |||||||||||||||||||||
Db        181 AAPAAPAPAAPAAPAPAAPAA 201




Sequence alignment between SEQ ID NO:7 (“Qy”) and SEQ ID NO:27 of Skerra (“Db”)

US-16-107-590-27
; Sequence 27, Application US/16107590
; Patent No. 10844094
; GENERAL INFORMATION
;  APPLICANT: XL-protein GmbH
;  APPLICANT:Technische UniversitAt MUnchen
;  APPLICANT:SKERRA, Arne
;  APPLICANT:BINDER, Uli
;  APPLICANT:SCHLAPSCHY, Martin
;  TITLE OF INVENTION: Biosynthetic proline/alanine random coil polypeptides  and their
;  TITLE OF INVENTION:uses
;  FILE REFERENCE: S1467 PCT S3
;  CURRENT APPLICATION NUMBER: US/16/107,590
;  CURRENT FILING DATE: 2018-08-21
;  PRIOR APPLICATION NUMBER: US 14/939,626
;  PRIOR FILING DATE: 2016-01-20
;  NUMBER OF SEQ ID NOS: 61
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 27
;  LENGTH: 417
;  TYPE: PRT
;  ORGANISM: artificial sequence
;  FEATURE:
;  NAME/KEY: source
;  OTHER INFORMATION: /note="Description of artificial sequence: amino acid sequence of
;  OTHER INFORMATION:the Fab light chain fused with the PA#1(200) polymer as encoded
;  OTHER INFORMATION:on pFab-PA#1(200)"
US-16-107-590-27

  Query Match             100.0%;  Score 1014;  DB 3;  Length 417;
  Best Local Similarity   100.0%;  
  Matches  201;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AAPAAPAPAAPAAPAPAAPAAAPAAPAPAAPAAPAPAAPAAAPAAPAPAAPAAPAPAAPA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        217 AAPAAPAPAAPAAPAPAAPAAAPAAPAPAAPAAPAPAAPAAAPAAPAPAAPAAPAPAAPA 276

Qy         61 AAPAAPAPAAPAAPAPAAPAAAPAAPAPAAPAAPAPAAPAAAPAAPAPAAPAAPAPAAPA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        277 AAPAAPAPAAPAAPAPAAPAAAPAAPAPAAPAAPAPAAPAAAPAAPAPAAPAAPAPAAPA 336

Qy        121 AAPAAPAPAAPAAPAPAAPAAAPAAPAPAAPAAPAPAAPAAAPAAPAPAAPAAPAPAAPA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        337 AAPAAPAPAAPAAPAPAAPAAAPAAPAPAAPAAPAPAAPAAAPAAPAPAAPAAPAPAAPA 396

Qy        181 AAPAAPAPAAPAAPAPAAPAA 201
              |||||||||||||||||||||
Db        397 AAPAAPAPAAPAAPAPAAPAA 417




Sequence alignment between SEQ ID NO:1 (“Qy”) and the L-asparaginase of Kotzia (“Db”)

ASPG_DICCH
ID   ASPG_DICCH              Reviewed;         348 AA.
AC   P06608;
DT   01-JAN-1988, integrated into UniProtKB/Swiss-Prot.
DT   01-JAN-1988, sequence version 1.
DT   25-MAY-2022, entry version 110.
DE   RecName: Full=L-asparaginase;
DE            Short=L-ASNase;
DE            EC=3.5.1.1;
DE   AltName: Full=L-asparagine amidohydrolase;
DE   Flags: Precursor;
GN   Name=ansB; Synonyms=asn;
OS   Dickeya chrysanthemi (Pectobacterium chrysanthemi) (Erwinia chrysanthemi).
OC   Bacteria; Proteobacteria; Gammaproteobacteria; Enterobacterales;
OC   Pectobacteriaceae; Dickeya.
OX   NCBI_TaxID=556;
RN   [1]
RP   NUCLEOTIDE SEQUENCE [GENOMIC DNA].
RC   STRAIN=NCPPB 1066;
RX   PubMed=3026924; DOI=10.1016/0378-1119(86)90163-0;
RA   Minton N.P., Bullman H.M.S., Scawen M.D., Atkinson T., Gilbert H.J.;
RT   "Nucleotide sequence of the Erwinia chrysanthemi NCPPB 1066 L-asparaginase
RT   gene.";
RL   Gene 46:25-35(1986).
RN   [2]
RP   NUCLEOTIDE SEQUENCE [GENOMIC DNA].
RC   STRAIN=NCPPB 1125;
RX   PubMed=3194219; DOI=10.1093/nar/16.21.10385;
RA   Filpula D., Nagle J.W., Pulford S., Anderson D.M.;
RT   "Sequence of L-asparaginase gene from Erwinia chrysanthemi NCPPB 1125.";
RL   Nucleic Acids Res. 16:10385-10385(1988).
RN   [3]
RP   X-RAY CRYSTALLOGRAPHY (2.2 ANGSTROMS).
RX   PubMed=3379033; DOI=10.1016/s0021-9258(18)68344-9;
RA   Tanaka S., Robinson E.A., Appella E., Miller M., Ammon H.L., Roberts J.,
RA   Weber I.T., Wlodawer A.;
RT   "Structures of amidohydrolases. Amino acid sequence of a glutaminase-
RT   asparaginase from Acinetobacter glutaminasificans and preliminary
RT   crystallographic data for an asparaginase from Erwinia chrysanthemi.";
RL   J. Biol. Chem. 263:8583-8591(1988).
RN   [4]
RP   X-RAY CRYSTALLOGRAPHY (1.8 ANGSTROMS) IN COMPLEX WITH ASPARTIC ACID, ACTIVE
RP   SITE, AND SUBUNIT.
RX   PubMed=8348975; DOI=10.1016/0014-5793(93)80943-o;
RA   Miller M.M., Rao J.K.M., Wlodawer A., Gribskov M.R.;
RT   "A left-handed crossover involved in amidohydrolase catalysis. Crystal
RT   structure of Erwinia chrysanthemi L-asparaginase with bound L-aspartate.";
RL   FEBS Lett. 328:275-279(1993).
RN   [5]
RP   X-RAY CRYSTALLOGRAPHY (1.8 ANGSTROMS) OF 22-348 IN COMPLEXES WITH GLUTAMIC
RP   ACID; ASPARTIC ACID AND SUCCINIC ACID.
RX   PubMed=11341830; DOI=10.1021/bi0029595;
RA   Aghaiypour K., Wlodawer A., Lubkowski J.;
RT   "Structural basis for the activity and substrate specificity of Erwinia
RT   chrysanthemi L-asparaginase.";
RL   Biochemistry 40:5655-5664(2001).
RN   [6]
RP   X-RAY CRYSTALLOGRAPHY (1.7 ANGSTROMS) OF 22-348 IN COMPLEX WITH INHIBITOR
RP   6-DIAZO-5-OXY-NORLEUCINE, AND ACTIVE SITE.
RX   PubMed=11755201; DOI=10.1016/s0167-4838(01)00270-9;
RA   Aghaiypour K., Wlodawer A., Lubkowski J.;
RT   "Do bacterial L-asparaginases utilize a catalytic triad Thr-Tyr-Glu?";
RL   Biochim. Biophys. Acta 1550:117-128(2001).
RN   [7]
RP   X-RAY CRYSTALLOGRAPHY (1.0 ANGSTROMS) OF 22-348, AND SUBUNIT.
RX   PubMed=12499544; DOI=10.1107/s0907444902019443;
RA   Lubkowski J., Dauter M., Aghaiypour K., Wlodawer A., Dauter Z.;
RT   "Atomic resolution structure of Erwinia chrysanthemi L-asparaginase.";
RL   Acta Crystallogr. D 59:84-92(2003).
CC   -!- CATALYTIC ACTIVITY:
CC       Reaction=H2O + L-asparagine = L-aspartate + NH4(+);
CC         Xref=Rhea:RHEA:21016, ChEBI:CHEBI:15377, ChEBI:CHEBI:28938,
CC         ChEBI:CHEBI:29991, ChEBI:CHEBI:58048; EC=3.5.1.1;
CC   -!- SUBUNIT: Homotetramer. {ECO:0000269|PubMed:11755201,
CC       ECO:0000269|PubMed:12499544, ECO:0000269|PubMed:8348975}.
CC   -!- PHARMACEUTICAL: Available under the name Erwinase (Beaufour Ipsen).
CC       Used as an antineoplastic in chemotherapy. Reduces the quantity of
CC       asparagine available to cancer cells.
CC   -!- MISCELLANEOUS: The sequence of strain NCPPB 1066 is shown.
CC   -!- SIMILARITY: Belongs to the asparaginase 1 family. {ECO:0000305}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; X14777; CAA32884.1; -; Genomic_DNA.
DR   EMBL; X12746; CAA31239.1; -; Genomic_DNA.
DR   PIR; A26054; A26054.
DR   PDB; 1HFJ; X-ray; 2.40 A; A/C=22-348.
DR   PDB; 1HFK; X-ray; 2.17 A; A/C=22-348.
DR   PDB; 1HFW; X-ray; 1.80 A; A/B/C/D=22-348.
DR   PDB; 1HG0; X-ray; 1.90 A; A/B/C/D=22-348.
DR   PDB; 1HG1; X-ray; 1.80 A; A/B/C/D=22-348.
DR   PDB; 1JSL; X-ray; 1.70 A; A/B/C/D=22-348.
DR   PDB; 1JSR; X-ray; 1.70 A; A/B/C/D=22-348.
DR   PDB; 1O7J; X-ray; 1.00 A; A/B/C/D=22-348.
DR   PDB; 5F52; X-ray; 1.63 A; A/B/C/D=23-348.
DR   PDB; 5HW0; X-ray; 1.70 A; A/B/C/D=23-348.
DR   PDB; 5I3Z; X-ray; 2.05 A; A/B/C/D=23-348.
DR   PDB; 5I48; X-ray; 1.50 A; A/B/C/D=23-348.
DR   PDB; 5I4B; X-ray; 1.60 A; A/B/C=23-348.
DR   PDB; 6PAE; X-ray; 1.60 A; A/B/C/D=22-348.
DR   PDBsum; 1HFJ; -.
DR   PDBsum; 1HFK; -.
DR   PDBsum; 1HFW; -.
DR   PDBsum; 1HG0; -.
DR   PDBsum; 1HG1; -.
DR   PDBsum; 1JSL; -.
DR   PDBsum; 1JSR; -.
DR   PDBsum; 1O7J; -.
DR   PDBsum; 5F52; -.
DR   PDBsum; 5HW0; -.
DR   PDBsum; 5I3Z; -.
DR   PDBsum; 5I48; -.
DR   PDBsum; 5I4B; -.
DR   PDBsum; 6PAE; -.
DR   AlphaFoldDB; P06608; -.
DR   SMR; P06608; -.
DR   ChEMBL; CHEMBL1075190; -.
DR   DrugBank; DB02233; 6-hydroxy-D-norleucine.
DR   DrugBank; DB03412; 6-hydroxynorleucine.
DR   DrugBank; DB02655; D-Aspartic Acid.
DR   Allergome; 8366; Erw ch Asparaginase.
DR   PRIDE; P06608; -.
DR   BRENDA; 3.5.1.1; 2141.
DR   EvolutionaryTrace; P06608; -.
DR   GO; GO:0004067; F:asparaginase activity; IEA:UniProtKB-EC.
DR   GO; GO:0006528; P:asparagine metabolic process; IEA:InterPro.
DR   Gene3D; 3.40.50.1170; -; 1.
DR   Gene3D; 3.40.50.40; -; 1.
DR   InterPro; IPR004550; AsnASE_II.
DR   InterPro; IPR036152; Asp/glu_Ase-like_sf.
DR   InterPro; IPR006034; Asparaginase/glutaminase-like.
DR   InterPro; IPR020827; Asparaginase/glutaminase_AS1.
DR   InterPro; IPR027475; Asparaginase/glutaminase_AS2.
DR   InterPro; IPR040919; Asparaginase_C.
DR   InterPro; IPR027473; L-asparaginase_C.
DR   InterPro; IPR027474; L-asparaginase_N.
DR   InterPro; IPR037152; L-asparaginase_N_sf.
DR   Pfam; PF00710; Asparaginase; 1.
DR   Pfam; PF17763; Asparaginase_C; 1.
DR   PIRSF; PIRSF001220; L-ASNase_gatD; 1.
DR   PRINTS; PR00139; ASNGLNASE.
DR   SMART; SM00870; Asparaginase; 1.
DR   SUPFAM; SSF53774; SSF53774; 1.
DR   TIGRFAMs; TIGR00520; asnASE_II; 1.
DR   PROSITE; PS00144; ASN_GLN_ASE_1; 1.
DR   PROSITE; PS00917; ASN_GLN_ASE_2; 1.
DR   PROSITE; PS51732; ASN_GLN_ASE_3; 1.
PE   1: Evidence at protein level;
KW   3D-structure; Hydrolase; Pharmaceutical; Signal.
FT   SIGNAL          1..21
FT   CHAIN           22..348
FT                   /note="L-asparaginase"
FT                   /id="PRO_0000002358"
FT   DOMAIN          26..348
FT                   /note="Asparaginase/glutaminase"
FT                   /evidence="ECO:0000255|PROSITE-ProRule:PRU01068"
FT   REGION          116..117
FT                   /note="Substrate binding"
FT   ACT_SITE        36
FT                   /note="O-isoaspartyl threonine intermediate"
FT                   /evidence="ECO:0000255|PROSITE-ProRule:PRU10099,
FT                   ECO:0000255|PROSITE-ProRule:PRU10100,
FT                   ECO:0000269|PubMed:11755201, ECO:0000269|PubMed:8348975"
FT   BINDING         83
FT                   /note="Substrate"
FT   VARIANT         177
FT                   /note="L -> I (in strain: NCPPB 1125)"
FT   VARIANT         199
FT                   /note="K -> R (in strain: NCPPB 1125)"
FT   VARIANT         288
FT                   /note="M -> L (in strain: NCPPB 1125)"
FT   VARIANT         295
FT                   /note="I -> M (in strain: NCPPB 1125)"
FT   STRAND          27..35
FT                   /evidence="ECO:0007829|PDB:1O7J"
FT   HELIX           36..38
FT                   /evidence="ECO:0007829|PDB:1O7J"
FT   STRAND          42..45
FT                   /evidence="ECO:0007829|PDB:5HW0"
FT   STRAND          48..50
FT                   /evidence="ECO:0007829|PDB:5F52"
FT   STRAND          51..54
FT                   /evidence="ECO:0007829|PDB:5I48"
FT   HELIX           57..63
FT                   /evidence="ECO:0007829|PDB:1O7J"
FT   HELIX           65..69
FT                   /evidence="ECO:0007829|PDB:1O7J"
FT   STRAND          72..81
FT                   /evidence="ECO:0007829|PDB:1O7J"
FT   HELIX           83..85
FT                   /evidence="ECO:0007829|PDB:1O7J"
FT   HELIX           88..102
FT                   /evidence="ECO:0007829|PDB:1O7J"
FT   STRAND          109..113
FT                   /evidence="ECO:0007829|PDB:1O7J"
FT   TURN            116..118
FT                   /evidence="ECO:0007829|PDB:5I48"
FT   HELIX           119..129
FT                   /evidence="ECO:0007829|PDB:1O7J"
FT   STRAND          136..139

  Query Match             100.0%;  Score 1644;  DB 1;  Length 348;
  Best Local Similarity   100.0%;  
  Matches  327;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ADKLPNIVILATGGTIAGSAATGTQTTGYKAGALGVDTLINAVPEVKKLANVKGEQFSNM 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         22 ADKLPNIVILATGGTIAGSAATGTQTTGYKAGALGVDTLINAVPEVKKLANVKGEQFSNM 81

Qy         61 ASENMTGDVVLKLSQRVNELLARDDVDGVVITHGTDTVEESAYFLHLTVKSDKPVVFVAA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         82 ASENMTGDVVLKLSQRVNELLARDDVDGVVITHGTDTVEESAYFLHLTVKSDKPVVFVAA 141

Qy        121 MRPATAISADGPMNLLEAVRVAGDKQSRGRGVMVVLNDRIGSARYITKTNASTLDTFKAN 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        142 MRPATAISADGPMNLLEAVRVAGDKQSRGRGVMVVLNDRIGSARYITKTNASTLDTFKAN 201

Qy        181 EEGYLGVIIGNRIYYQNRIDKLHTTRSVFDVRGLTSLPKVDILYGYQDDPEYLYDAAIQH 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        202 EEGYLGVIIGNRIYYQNRIDKLHTTRSVFDVRGLTSLPKVDILYGYQDDPEYLYDAAIQH 261

Qy        241 GVKGIVYAGMGAGSVSVRGIAGMRKAMEKGVVVIRSTRTGNGIVPPDEELPGLVSDSLNP 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        262 GVKGIVYAGMGAGSVSVRGIAGMRKAMEKGVVVIRSTRTGNGIVPPDEELPGLVSDSLNP 321

Qy        301 AHARILLMLALTRTSDPKVIQEYFHTY 327
              |||||||||||||||||||||||||||
Db        322 AHARILLMLALTRTSDPKVIQEYFHTY 348